CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit or Share(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) Common Stock, $0.01 par value per share 4,400,000 shares Estimated solely for the purpose of calculating the registration fee. Pursuant to Rule 457(c) under the Securities Act of 1933, as amended (the “Securities Act”), the proposed maximum offering price per share and the proposed maximum aggregate offering price have been determined on the basis of the average of the high and low prices reported on the New York Stock Exchange on May 11, 2012. The registration fee has been calculated and is being paid in accordance with Rules 457(r) and 456(b) under the Securities Act. Filed pursuant to Rule 424(b)(5) Registration Statement No. 333-165165 Prospectus Supplement, dated May 14, 2012 To Prospectus dated March 3, 2010 4,400,000 Shares HOME PROPERTIES, INC. Common Stock On May 14, 2012, we entered into a sales agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated, Jefferies & Company, Inc., J.P. Morgan Securities LLC, and RBS Securities Inc. (which we refer to collectively as the “Sales Agents”) relating to the offering of our common stock, par value $0.01 per share, made by this prospectus supplement and the accompanying prospectus. In accordance with the terms of the sales agreement, we may offer and sell up to 4,400,000 shares of our common stock from time to time through one of the Sales Agents, acting as our sales agent.Sales of the shares will be made by means of ordinary brokers’ transactions on the New York Stock Exchange, or NYSE, or otherwise at market prices prevailing at the time of sale or negotiated transactions, or as otherwise agreed with the applicable Sales Agent.Each Sales Agent is entitled to compensation not to exceed 2% of the gross sales price per share for any shares sold by that Sales Agent as our sales agent.Subject to the terms and conditions of the sales agreement, each Sales Agent will use its commercially reasonable efforts to sell on our behalf any shares of common stock to be offered by us under the sales agreement.The offering of common stock pursuant to the sales agreement will terminate upon the earlier of (i) the sale of all the shares of our common stock subject to the sales agreement, and (ii)the termination of the sales agreement by the Sales Agents or us. Under the terms of the sales agreement, we also may sell shares to any of the Sales Agents as principal for its own account, at a price per share to be agreed upon at the time of sale.If we sell shares to a Sales Agent acting as principal, we will enter into a separate terms agreement with that Sales Agent setting forth the terms of such transaction, and we will describe the agreement in a separate prospectus supplement or pricing supplement.If a Sales Agent engages in special selling efforts, as that term is used in Regulation M under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Sales Agent will receive from us a commission to be agreed upon at the time of sale. Our common stock is listed on the NYSE under the symbol “HME.”The closing price of our common stock on the NYSE on May 11, 2012, was $62.61 per share. Investing in our common stock involves various risks.See “Risk Factors” beginning on page S-2 of this prospectus supplement and on page 1 of the accompanying prospectus and the risks disclosed in our periodic reports incorporated by reference in this prospectus supplement and the accompanying prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS SUPPLEMENT OR THE ACCOMPANYING PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. BofA Merrill LynchJefferiesJ.P.
